           Case 1:20-mc-00024-WJ Document 3 Filed 09/17/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


IN RE: MATTHEW J. O’NEILL                                                      No. 20-mc-00024-WJ

                                ORDER OF SUSPENSION AND
                                 ORDER TO SHOW CAUSE

       After the Supreme Court of the State of New Mexico summarily suspended Mr. O’Neill

from the practice of law, the Court ordered Mr. O’Neill to show cause why the Court should not

suspend him in accordance with D.N.M.LR-Civ. 83.2(c). See Doc. 1, filed August 24, 2020. In

his response, Mr. O’Neill stated that he is scheduled to be sentenced on September 15, 2020, that

the Disciplinary Board of the New Mexico Supreme Court scheduled a hearing for September 22,

2020, and that he “has no intention of trying to practice law in state court or federal court while he

is suspended by the New Mexico Supreme Court.” See Doc. 2, filed September 14, 2020. Mr.

O’Neill asks the Court to “defer any decision until after the New Mexico Supreme Court makes a

decision following a hearing on the merits of Mr. O’Neill’s pending discipline case.” “Mr. O’Neill

has no objection if this Court suspends him for a period consistent with any state suspension.”

Response at 2, ¶ 9.

       The Court suspends Mr. O’Neill from the Federal Bar of the District of New Mexico

because the Local Rules of Civil Procedure for the District of New Mexico do not allow an attorney

who has been suspended from the practice of law to practice before this Court and because Mr.

O’Neill has not shown cause why he should not be suspended; he only asks that the Court defer

its decision whether to suspend him until after the New Mexico Supreme Court makes its decision.

See D.N.M.LR-Civ. 83.2(c) (“Rule of Good Standing”). Mr. O’Neill’s suspension will remain in

place until further order of the Court.
           Case 1:20-mc-00024-WJ Document 3 Filed 09/17/20 Page 2 of 3




       The District of New Mexico has Local Rules regarding attorneys charged with and

convicted of a crime. Review of state-court records indicate that Mr. O’Neill was charged with

two felonies on January 11, 2019, pled guilty on March 11, 2020, and was sentenced on September

15, 2020. State of New Mexico Case No. D-202-CR-201902713. It appears that Mr. O’Neill has

not notified the Clerk of Court that he has been charged with a crime as required by D.N.M.LR-

Civ. 89.2(f)(4). It also appears that Mr. O’Neil has not notified the Clerk of Court that he has been

convicted of a crime as required by D.N.M.LR-Civ. 89.2(f)(5). “Failure to self-report is a separate

cause for disciplinary action.” D.N.M.LR-Civ. 89.2(g).

       The District of New Mexico’s Local Rules of Civil Procedure provide:

       The Court, sua sponte or upon determining that a member of the Bar of this District
       Court has been disciplined, suspended or disbarred by any state or has been
       convicted of a felony, may discipline, suspend or disbar the attorney. The Chief
       District Judge will appoint a panel of judges to review any state disciplinary
       proceedings or felony convictions and, if necessary, conduct a hearing to determine
       whether discipline, suspension or disbarment is appropriate.

D.N.M.LR-Civ. 83.10(a).

       The Court orders Mr. O’Neill to show cause in writing, within 30 days after entry of the

New Mexico Supreme Court’s decision regarding Mr. O’Neill’s discipline, why the Court should

not discipline, suspend or disbar Mr. O’Neill based on: (i) any discipline, suspension or disbarment

imposed by the New Mexico Supreme Court; (ii) Mr. O’Neill’s conviction; and (iii) Mr. O’Neill’s

failure to self-report his criminal charge(s) and conviction(s). Failure to timely show cause will

result in suspension or disbarment from the Federal Bar of the District of New Mexico. If the New

Mexico Supreme Court imposes any discipline, suspension or disbars Mr. O’Neill, any written

response to this Order to Show Cause must address the standards for relief from the Rule of Good

Standing. See D.N.M.LR-Civ. 83.2(d).




                                                -2-
            Case 1:20-mc-00024-WJ Document 3 Filed 09/17/20 Page 3 of 3




         Mr. O’Neill may, in his response to this Order to Show Cause, request that the undersigned

appoint a panel of Judges to review the State of New Mexico’s disciplinary proceedings and/or

Mr. O’Neill’s felony convictions. See D.N.M.LR-Civ. 83.10(a). Any request for the appointment

of a panel of judges must include all the materials Mr. O’Neill wishes the Panel to review. Failure

to request the appointment of a panel of Judges will result in the undersigned issuing an appropriate

order.

         IT IS SO ORDERED.



                                              _________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                -3-
